The Attorney                 General            of Texas
                                         October        18,    1978
JOHN L. HILL
Attorney General


                   Honorable Henry Wade                               Opinion No. H- 1259
                   Criminal District Attorney
                   Sixth Floor, Records Building                      Re: Whether a county treasurer
                   Dallas, Texas 75202                                is authorized  to receive fees
                                                                      earned by his services to levee
                                                                      improvement districts.

                   Dear Mr. Wade:

                           You ask whether the County Treasurer of Dallas County is entitled to
                   receive the fees prescribed by section 57.066 of the Texas Water Code.
                   Section 57.066 provides that “[tlhe treasurer is entitled to receive as
                   compensation . . . not more than one-fourth of one percent of all money
                   received by him . . .I’ in performing his duties for a levee improvement
                   district created pursuant to section 57.011, et. seq., of the Water Code.

                          Article XVI, section 61 of the Texas Constitution states that I’. . . all
                   county officers in counties having a population of twenty thousand (20,000) or
                   more, . . . shall be compensated on a salary basis.” The purpose of this
                   section was to “abolish the fee system of compensating named officers and
                   placing them on a salary basis.” Banks v. State, 362 S.W.2d 154, 155 (Tex. Civ.
                   App. - Austin 1962, writ ref’d); see V.T.C.S. art. 3912k, S 5.

                          We believe that it is clear that the compensation provided for in section
                   57.066 of the Water Code constitutes a fee rather than a salary. See Greer v.
                   Hunt County,. 249 S.W. 831 (Tex. 1923) (salary is a fixed amount, while-F
                   a contingent amount). Similar arrangements have been held unconstitutional.
                   Wichita County v. Robinson, 276 S.W.2d 509 (Tex. 1954); Attorney General
                   Opinions H-202 (1974); S-70 0953); V-743 (1948).

                                                    SUMMARY

                              The County Treasurer of Dallas County is prohibited
                              by article XVI, section 61 of the Texas Constitution
                              from receiving the fees provided for in section 57.066
                              of the Water Code.




                                                   P.   4990
Honorable Henry Wade   -’ Page,2   (H-1259)




                                       Attorney General of Texas
APPROVED:




Opinion Committee

jsn




                                     P. 4991